Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14, 20, and 22 is/are objected to because of the following informalities:  
Claim 14 recites “resonance converter” in line 5. This should be “resonant converter” as recited elsewhere.  
Claim 22 recites “resonance converter” in line 6. This should be “resonant converter” as recited elsewhere.  
Claims 14 and 22 recite “in the region of” in the last 2-3 lines. This should be “in a region of” or “near” etc.
Claim 20 is drawn to an apparatus but recites steps, e.g. “a circuit…is provided.” The limitations should all be recited structurally (e.g. “as provided” should be deleted).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: measuring device and control device in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The measuring device is being interpreted as a voltage detector in accordance with the specification.
The control device is being interpreted as a controller or control circuit in accordance with the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19, 23, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a method for contactless ignition of an arc…wherein a welding current and a welding voltage are provided…contains a converter for generating…and wherein...pulses are superimposed….” While a method is claimed, it is unclear which portions of this claim positively recite active steps. For example, “a converter for generating” appears to refer to the intended use of the converter and not to an active step of generating. It is suggested the claims be rewritten to clearly recite active steps, for example: “a method for contactless ignition…the method comprising: providing a welding current and a welding voltage via a welding current source…generating a periodically varying…voltage…superimposing temporally synchronous high-frequency pulses….” Claims 15-19 are rejected based on their dependence on claim 14 and also include passive language which should be amended to positively recite active steps.
Regarding claims 17 and 23, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 18, 24, recites the broad recitation “between 10 Hz and 100 Hz”, and the claim also recites “in particular 33 Hz” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 26 recites the broad recitation “a non-melting electrode”, and the claim also recites “in particular a tungsten electrode” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15, 18, 20-21, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prinz et al. [US 2007/0102405 A1, hereinafter “Prinz”] in view of Mori et al. [US 2016/0332247 A1, hereinafter ”Mori”] and Aigner [US 2008/0190906 A1]
Regarding claim 14, as best understood, Prinz discloses a method for contactless ignition of an arc (see Title) between an electrode (27, Fig. 2) and a workpiece (16) which is to be welded, for carrying out a welding process, wherein a welding current and a welding voltage are provided (Par. 0040) at an output of a welding current source (2, Fig. 2), 

    PNG
    media_image1.png
    271
    599
    media_image1.png
    Greyscale

wherein the welding current source 43, Fig. 6, varying periodically in a square wave as shown in Fig. 6) with voltage maxima which recur periodically with a repetition rate [Fig. 6 shows period duration 47 occurring repeatedly, with the control voltage maxima recurring periodically], ignition pulses 45, Fig. 6, and Par. 0046: “The HF output signal 42 is basically formed in a manner that one or several pulse packets 44 with presettable frequencies or time periods are applied to the welding electrode 27”) in the region of at least some of the periodically recurring voltage maxima of the open circuit welding voltage [see Fig. 6. The HF pulses are superimposed in a region of at least some of the periodically recurring voltage maxima; note that “in a/the region of” does not require the pulse and maxima to overlap, and Fig. 6 clearly shows that the pulses occur near each maximum].
Prinz fails to disclose generating a substantially sawtooth-shaped wave. However, Mori teaches, in an arc welding method, a welding current source generating a periodically varying, substantially sawtooth-shaped open circuit welding voltage [Fig. 4(b)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Prinz by forming the welding current source to generate a substantially sawtooth-shaped open circuit welding voltage as taught by Mori because “the input heat amount can be increased, the penetration depth can be further enlarged,” [Mori Par. 0082].
Prinz fails to disclose the welding current source containing a series-parallel resonance converter. However, Aigner teaches a welding current source [Fig. 1] contains a resonant converter [11 and 12, together] for generating a periodically varying open circuit welding voltage (Par. 0026) wherein the resonant converter  is formed by a series-parallel resonant converter [Par.  0032 and Fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Prinz by configuring the welding current source to contain a series-parallel resonant converter as taught by Aigner because this allows “high powers in the load circuit and secondly to keep the required outlay on circuitry and control extremely low in a current source of the type specified in the introduction,” [Aigner Par. 0009].
Regarding claim 15, Prinz discloses temporally synchronous high-frequency pulses are superimposed on the open circuit welding voltage in the region of every nth voltage maximum  of the open circuit welding voltage, where n is a positive whole number greater than or equal to 1 [Fig. 6 shows this being true for n=1, because the HF pulses are superimposed in the region of every voltage maximum of the open circuit welding voltage].


Regarding claim 18, as best understood, Prinz discloses an open circuit welding voltage is made available with a repetition rate between 10Hz and 100Hz [1 to 1000 Hz, Par. 0046].
Regarding claim 20, Prinz discloses a welding current source [Fig. 2] (“for providing a welding current and a welding voltage at an output for carrying out a welding process with an arc  between an electrode and a workpiece to be welded”: this is the intended use of the current source, though Prinz teaches this use; see claim 14 above), 
wherein a circuit for generating high-frequency pulses is provided [“ignition circuit 28”, Figs. 2 and 5, see Par. 0040], which circuit, (“in order to contactless ignite the arc”: this is the intended use or result of the circuit, not given patentable weight, though Prinz teaches this as set forth with respect to claim 14 above), is designed to time-synchronously superpose the high-frequency pulses  onto the open circuit welding voltage (ignition pulses 45, Fig. 6, and Par. 0046: “The HF output signal 42 is basically formed in a manner that one or several pulse packets 44 with presettable frequencies or time periods are applied to the welding electrode 27”) in the region of at least some periodically recurring voltage maxima  of the open circuit welding voltage [see Fig. 6. The HF pulses are superimposed in a region of at least some of the periodically recurring voltage maxima; note that “in a/the region of” does not require the pulse and maxima to overlap, and Fig. 6 clearly shows that the pulses occur near each maximum]..
Prinz fails to disclose the welding current source containing a resonant converter which is a series-parallel resonance converter. However, Aigner teaches a welding current source [Fig. 1] contains a resonant converter [11 and 12, together] for generating a periodically varying open circuit welding voltage (Par. 0026) wherein the resonant converter  is formed by a series-parallel resonant converter [Par.  0032 and Fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Prinz by configuring the welding current source to contain a series-parallel resonant converter as taught by Aigner because this allows “high powers in the load circuit and secondly to keep the required outlay on circuitry and control extremely low in a current source of the type specified in the introduction,” [Aigner Par. 0009].
	Regarding the limitation “for generating a periodically varying, substantially saw-tooth-shaped, open circuit welding voltage  with voltage maxima  which recur periodically with a repetition rate”: this is the intended use/result of the resonance converter. However, in the instance in which the apparatus of the combined Prinz-Aigner is in fact incapable of producing such a result, Mori teaches, in an arc welding method, a welding current source generating a periodically varying, substantially sawtooth-shaped open circuit welding voltage [Fig. 4(b)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Prinz-Aigner by configuring the welding current source to generate a substantially sawtooth-shaped open circuit welding voltage as taught by Mori because “the input heat amount can be increased, the penetration depth can be further enlarged,” [Mori Par. 0082].
Regarding claim 21, Prinz discloses the circuit for generating the high-frequency pulses is designed to superimpose the high-frequency pulses on the open circuit welding voltage time-synchronously in the region of every nth voltage maximum  of the open circuit welding voltage, where n is a positive whole number greater than or equal to 1 [Fig. 6 shows this being true for n=1, because the HF pulses are superimposed in the region of every voltage maximum of the open circuit welding voltage].
Regarding claim 24, as best understood, Prinz discloses an open circuit welding voltage is made available with a repetition rate between 10Hz and 100Hz [1 to 1000 Hz, Par. 0046]. Thus, the modified Prinz discloses the resonance converter generating the periodically varying open circuit voltage with a repetition rate of between 10Hz and 100Hz.
Regarding claim 26, as best understood, Prinz discloses the electrode is formed by a non-melting electrode, in particular a tungsten electrode [“The ignition method according to the invention as well as the ignition device…are suitable for…WIG (tungsten inert gas) welding processes,” Par. 0002].

Claims 16-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Prinz  in view of Mori and Aigner, as applied to claim 14 or 20 above, and further in view of Peters [US 2014/0251968 A1]
Regarding claim 16, the modified Prinz discloses the method set forth above but fails to disclose detecting defined voltage values. However, Peters teaches, in a method of contactless  ignition of an arc (“controlling high frequency arc initiation in…welding applications,” Par. 0007), the welding voltage is measured and the exceeding of a defined voltage value  is detected  and the high-frequency pulses  are superimposed time-synchronously on at least some detected defined voltage values (Par. 0028: “the control unit 260 monitors…if the voltage at electrode 20 is higher than a predetermined value for a predetermined time period….The predetermined voltage is a percentage of the OCF and can be in the range of 40% to 100% of the welding machine’s OCV.” Then, in Par. 0029: “the control unit 260 will set the output of power supply 80 to the OCV and turn on the high-frequency ignition circuit…[to] initiate the arc.” Thus, at the voltage maxima (OCV or some defined percent of OCV), high-frequency pulses are superimposed. The pulses may be considered “temporally synchronous” because they are temporally synchronous with the voltage maxima. By the nature of the short-arc welding process, this voltage maximum recurs periodically; see e.g. Pars. 0027-0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Prinz by adding a welding voltage measuring device as taught by Peters, and wherein the welding voltage is measured and the exceeding of a defined voltage value  is detected  and the high-frequency pulses  are superimposed time-synchronously on at least some detected defined voltage values as taught by Peters, because this allows the system to determine when an arc has been interrupted and allows the arc to be reignited [Peters Par. 0029].
Regarding claim 17, the modified Prinz discloses the method set forth above but fails to disclose a specified period of time before or after which the HF pulses are superimposed. However, Peters teaches the high-frequency pulses are superimposed by a specified period of time of between 0.1 ms to 0.5 ms. [Par. 0028] (“preferably up to 5ms”: see 112b above; but note that this overlaps with the range taught by Peters) after the occurrence of the voltage maximum. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Prinz by configuring the HF pulses to be superimposed after a specified period of time after the voltage maximum as taught by Peters because this amount of time ensures that the arc does in fact need to be reinstated.

Regarding claim 22, the modified Prinz discloses the apparatus set forth above but fails to teach a measuring device. However, Peters teaches, in a welding current source [Fig. 2], a measuring device for detecting the welding voltage [the portion of control device 260 which measures welding voltage, Par. 0028], said measuring device being connected via a control device (it is connected to the remainder of the controller/control circuit 260, Par. 0031) to a circuit for generating the high-frequency pulses [high freq. ignition circuit, Fig. 2] (“so that the high-frequency pulses can be time- synchronously superimposed with detected defined voltage values”: this is the intended use or result of the above features and not given further patentable weight; however, see claim 16 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Prinz by adding a welding voltage measuring device as taught by Peters, and wherein the welding voltage is measured and the exceeding of a defined voltage value  is detected  and the high-frequency pulses  are superimposed time-synchronously on at least some detected defined voltage values as taught by Peters, because this allows the system to determine when an arc has been interrupted and allows the arc to be reignited [Peters Par. 0029].
Regarding claim 23, the modified Prinz discloses the apparatus set forth above including the circuit but fails to disclose a specified period of time before or after which the HF pulses are superimposed. However, Peters teaches a circuit designed to superimpose high-frequency pulses temporally offset by a specified period of time between 0.1 ms to 0.5 ms. [Par. 0028] (“preferably up to 5ms”: see 112b above; but note that this overlaps with the range taught by Peters) after the occurrence of the voltage maximum. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Prinz by configuring the HF pulses to be superimposed after a specified period of time after the voltage maximum as taught by Peters because this amount of time ensures that the arc does in fact need to be reinstated.
Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Prinz  in view of Mori and Aigner, as applied to claim 14 or 20 above, and further in view of Stava [US Pat. No. 5117088].
Regarding claim 19, Prinz discloses high-frequency pulses are superimposed with a frequency of between 1 and 40 kHz [Par. 0046], and fails to disclose the frequency being between 100kHz and 10MHz. However, Stava teaches, in a method of igniting a welding arc, high-frequency pulses are superimposed with a frequency of between 60-100 KHz [Col. 3 lines 40-43], which overlaps with the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Prinz by configuring the frequency to be 60-100 kHz as taught by Stava because this frequency is “high enough that the high voltage signal has a low reference depth and, thus travels along the surface of any object in its conductive path” [Stava Col. 3 lines 50-55].
Regarding claim 25, Prinz discloses the circuit is designed for generating high-frequency pulses are superimposed with a frequency of between 1 and 40 kHz [Par. 0046], and fails to disclose the frequency being between 100kHz and 10MHz. However, Stava teaches, in a welding current source, high-frequency pulses are superimposed with a frequency of between 60-100 KHz [Col. 3 lines 40-43], which overlaps with the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Prinz by configuring the frequency to be 60-100 kHz as taught by Stava because this frequency is “high enough that the high voltage signal has a low reference depth and, thus travels along the surface of any object in its conductive path” [Stava Col. 3 lines 50-55].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761